Case: 2:19-cv-02006-MHW-EPD Doc #: 43 Filed: 10/24/19 Page: 1 of 2 PAGEID #: 410




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


WILLIAM BURKE,

               Plaintiff,
                                                       Civil Action 2:19-cv-2006
                                                       Judge Michael H. Watson
       v.                                              Chief Magistrate Judge Elizabeth P. Deavers


JAMES ALEX FIELDS, JR., et al.,

               Defendants.

                                             ORDER

       This matter is before the Court for consideration of (1) the Plaintiff’s Response to the

Order to Show Cause (ECF No. 40), and (2) Defendant Traditionalist Worker’s Party’s

Stipulated Extension of Time for Plaintiff to Respond to Traditionalist Worker’s Party’s Motion

to Dismiss. (ECF No. 41.) The parties seek to stipulate to an extension until October 28, 2019,

for Plaintiff to respond to Defendant Traditionalist Worker’s Party’s Motion to Dismiss, and to

an extension until November 11, 2019, for Defendant Traditionalist Worker’s Party to file a

reply. (Id.) However, the parties may not stipulate to this extension under the Local Civil Rules,

which provide that the use of stipulations “applies only to extensions of time to plead to a

complaint, amended complaint, counterclaim, or a comparable pleading under Fed. R. Civ. P.

7(a).” S.D. Ohio Civ. R. 6.1(b). Accordingly, the Court construes the parties’ purported

stipulation as an unopposed motion for an extension of time. The parties’ motion for an

extension of time is GRANTED. The Plaintiff shall have until OCTOBER 28, 2019, to file his

memorandum in opposition to Defendant Traditionalist Worker’s Party’s Motion to Dismiss, and
Case: 2:19-cv-02006-MHW-EPD Doc #: 43 Filed: 10/24/19 Page: 2 of 2 PAGEID #: 411




Defendant Traditionalist Worker’s Party shall have until NOVEMBER 11, 2019, to file any

reply.

         Plaintiff is further DIRECTED to serve the Amended Complaint on all unrepresented

Defendants pursuant to Civil Rules 4(m), 5(a)(1)(b), and 5(a)(2). Pursuant to Civil Rule

15(a)(3), the time for the represented Defendants to move or plead to the Amended Complaint

has passed. Plaintiff is ADVISED to direct his attention to these service issues.

         IT IS SO ORDERED.



Date: October 24, 2019                         /s/ Elizabeth A. Preston Deavers_________
                                               ELIZABETH A. PRESTON DEAVERS
                                               CHIEF UNITED STATES MAGISTRATE JUDGE




                                                2
